 



EXHIBIT 10(EE)

FORM OF SPLIT-DOLLAR LIFE INSURANCE AGREEMENT1

     This Agreement effective as of the       day of                     ,
     , [See Exhibit 1] by and among [FIRST UNION][WACHOVIA] CORPORATION, a North
Carolina corporation having its principal office in Charlotte, North Carolina
(hereinafter referred to as the “Employer”), and                      
(hereinafter referred to as the “Owner”).

     WHEREAS, the Owner desires to purchase a certain life insurance policy
insuring the lives of [see Exhibit 1]                           (hereinafter
referred to as the “Employee”) and                           (hereinafter
referred to as the “Employee’s Spouse”, the Employee and the Employee’s Spouse
are sometimes hereinafter referred to as the “Insureds”); and

     WHEREAS, the Employee is an employee of the Employer and has discharged his
duties in a capable manner to the benefit of the Employer; and

     WHEREAS, the Employer desires to help the Employee and the Employee’s
Spouse create a life insurance program for the benefit and protection of their
family by the establishment of a split-dollar life insurance plan and is willing
to pay a portion of the premiums due on the policy issued pursuant to such plan;
and

     WHEREAS, the Owner will be the owner of such policy, and as such, will have
all incidents of ownership in and to the policy and agrees to participate in
such split-dollar life insurance plan as hereinafter provided;

     NOW, THEREFORE, in consideration of the premises and of the mutual promises
contained therein, the parties hereto agree as follows:



  1.   The Employee applied to John Hancock Mutual Life Insurance Company
(hereinafter referred to as the “Insurer”) for a survivorship policy in the face
amount of [See Exhibit 1]                           Dollars
($                    ) on the lives of the Employee and the Employee’s spouse
(hereinafter referred to as the “Policy”). The Policy was issued and the policy
number and face amount are recorded on Schedule A attached hereto, and the
Policy has been subject to the terms of the Agreement prior to this amendment.  
  2.   Employee assigned the Policy to the Employer to secure the Employer’s
rights under the Agreement prior to this amendment. The collateral assignment
(hereinafter referred to as the “Collateral Assignment”) cannot be altered or
changed without the consent of the Employer.



--------------------------------------------------------------------------------

    1 This is a form of Split Dollar Life Insurance Agreement that the
Corporation has entered into with certain executive officers, including G.
Kennedy Thompson, Donald A. McMullen, Jr. and Benjamin P. Jenkins, III. Key
provisions of this form of agreement applicable to the executives named in the
preceding sentence are found in Exhibit 1 to this form of agreement.

 



--------------------------------------------------------------------------------



 





  3.   Employee has assigned to Owner all of Employee’s right, title and
interest in and to the Policy outright and has also assigned employee’s
obligations under the Collateral Assignment, and the Employer has agreed to
continue to effect the terms of the Agreement, as amended, with the Owner
assuming the obligations of Employee under the Agreement prior to this
amendment, as Employee’s assignee, and as herein set forth.     4.   Subject to
the provisions of this Agreement as hereinafter provided, the Owner, as the sole
and exclusive owner of the Policy, has all the rights of the owner under the
terms of the Policy, including, but not limited to, the right to designate
beneficiaries, select settlement and dividend options, borrow on the security of
the Policy and to surrender the Policy, and such rights may be exercised by the
Owner with the Employer’s consent.     5.   The Owner shall pay to the Employer
that part of each annual premium equal to [See Exhibit 1] $                    
(the “Owner’s Payment”) for each year until this Agreement is terminated by its
terms, regardless of whether annual premiums are required to be paid to the
Insurer on the Policy and any such amounts paid to the Employer by the Owner
pursuant to this Section 5 which are not required to be remitted to the Insurer
to meet an annual premium payment obligation shall be retained by the Employer
and credited against the Policy Interest. The Owner agrees to pay the Owner’s
Payment to the Employer no later than thirty (30) days after the annual premium
is due or would otherwise have been due if such premium were so payable. The
Employer shall pay the balance of each annual premium for the first fifteen
(15) years of the Policy as set forth on Schedule C attached hereto (hereinafter
referred to as the “Premium Advances”) and shall remit to the Insurer the full
amount of each annual premium due in accordance with the mode of premium payment
as provided in the Policy on or before the due date of such premium, except as
provided in Sections 9 and 10 hereof.     6.   As long as this Agreement is in
effect, any Policy dividend credited to the Policy shall be applied to provide
paid-up additions and the parties hereto agree the dividend election provisions
of the Policy shall conform to the provisions hereof.     7.   The total amount
of (i) all Premium Advances plus (ii) any unpaid Owner’s Payments, plus (iii) an
investment return equal to three percent (3%) interest compounded annually on
the outstanding Premium Advances and unpaid Owner’s Payments to provide Employer
an investment return thereon, shall constitute the Employer’s interest in the
Policy (referred to herein as the “Policy Interest”). As security for and to
secure the repayment of the Policy Interest, as it may exist from time to time,
the Owner shall execute and deliver to the Employer, at the time this Agreement
is executed, a collateral assignment of the Policy in the form set forth in
Schedule B to this Agreement (hereinafter referred to as the “Collateral
Assignment”), and the Employer may enforce its right to be paid the Policy
Interest pursuant to Sections 9 through 11 of this Agreement from the cash
surrender value of the Policy, provided that if the cash surrender value exceeds
the Policy Interest, such excess shall remain the property of the Owner.

- 2 -



--------------------------------------------------------------------------------



 





  8.   Except in connection with the payment of the Policy Interest to the
Employer pursuant to Section 9 or Section 10 hereof, the Owner shall not permit
the Contract Debt to exceed the Loan Value of the Policy, less the Policy
Interest (the “Owner’s Borrowing Limit”). For purposes of this paragraph the
terms “Contract Debt” and “Loan Value” shall have the meanings provided in the
Policy and set forth on Schedule E attached hereto.     9.   The Owner may
terminate this Agreement upon thirty (30) days’ advance written notice to the
Employer, and the Employer shall release its interest in the Policy, cancel the
Collateral Assignment, and transfer physical possession of the Policy to the
Owner upon payment of the Policy Interest owed by the Owner to the Employer as
of such termination date. Such release, cancellation and transfer shall
terminate all obligations of the Employer under this Agreement. If the Owner
does not pay, or make satisfactory provision for the payment of, the Policy
Interest, then the Employer may take all action necessary to obtain the cash
surrender value provided under the Policy to satisfy payment of the Policy
Interest.     10.   The Employer may terminate this Agreement and make demand on
the Owner for payment of the Policy Interest as of such termination date upon
the first to occur of the following events:



      (a)   the surrender or exchange of the Policy by the Owner;         (b)  
failure of the Owner to make a payment of an Owner’s Payment when due or to
comply with any other provisions set forth in this Agreement;         (c)   the
Employee ceases to be an Employee of the Employer or one of its Subsidiaries (as
hereinafter defined) and becomes a proprietor, officer, partner, employee or
otherwise becomes affiliated with any business that is in competition with the
Employer or any of its Subsidiaries; provided, however, this Section 10(c) shall
not apply following a Change of Control (as hereinafter defined);         (d)  
the Employee voluntarily terminates employment with the Employer and its
Subsidiaries for reasons other than death, Disability, or Retirement (as
hereinafter defined); provided, however, this Section 10(d) shall not apply
following a Change of Control;         (e)   the Employee is discharged from the
Employer and its Subsidiaries for dishonesty, conviction of a felony, willful
unauthorized disclosure of any confidential material information of the Employer
or any of its Subsidiaries to a business in competition with the Employer or any
of its Subsidiaries or in violation of federal securities’ laws, or any other
willful, deliberate or gross misconduct of similar magnitude; or

- 3 -



--------------------------------------------------------------------------------



 





      (f)   the beginning of the first year of the Policy after the [See
Exhibit 1]           st (     st) year of the Policy in which the cash surrender
value of the Policy is sufficient to maintain the $                     death
benefit without the Owner being required to pay any additional premiums in
excess of the Owner’s Payment. Notwithstanding the foregoing provisions, the
Employer shall have the right to terminate this Agreement at any time after the
beginning of the [See Exhibit 1]                      st (     nd) year of the
Policy.



      The Employer shall thereupon release its interest in the Policy, cancel
the Collateral Assignment, and transfer physical possession of the Policy to the
Owner upon payment of the Policy Interest owed by the Owner to the Employer as
of such termination date. If the Owner does not pay, or make satisfactory
provision for payment of, the Policy Interest, then the Employer may take all
action necessary to obtain the cash surrender value provided under the Policy to
satisfy payment of the Policy Interest. For purposes of this Agreement, the
determination of whether the Employee (i) has become affiliated with a business
in competition with the Employer or any of its Subsidiaries, or (ii) has
voluntarily terminated employment with the Employer and its Subsidiaries for
reasons other than death, Disability, or Retirement, shall rest solely with the
Human Resources Committee of the Board of Directors of the Employer.     11.  
The Owner agrees that in the event of the death of the last to die of the
Employee and the Employee’s Spouse while this Agreement is still in effect, the
Owner shall promptly pay to the Employer an amount equal to the total amount of
the Policy Interest owed by the Owner to the Employer as of the date of the
death of the last to die of the Employee and the Employee’s Spouse. If the Owner
does not pay, or make satisfactory provision for payment of the Policy Interest,
then the Employer may take all action necessary to obtain the death proceeds
provided under the Policy to satisfy payment of the Policy Interest.
Specifically, the Employer shall have the unqualified right to receive a portion
of such death proceeds equal to the Policy Interest at the time of the death of
the last to die of the Employee and the Employee’s Spouse, plus interest thereon
from ninety (90) days after such date of death to the date of payment at a rate
equal to the published prime rate of interest of the Employer’s subsidiary banks
on such date of death. In such event, the balance of the death proceeds payable
under the Policy, if any, shall be paid directly to the beneficiary or
beneficiaries designated by the Owner and shall be paid in the manner in which
the Owner has validly specified; provided, however, no amount shall be paid to
such beneficiary or beneficiaries until the full Policy Interest due the
Employer has been paid to the Employer or otherwise satisfied by the Owner. In
no event shall the amount payable to the Employer hereunder exceed the Policy
proceeds payable at the death of the last to die of the Employee and the
Employee’s Spouse.

- 4 -



--------------------------------------------------------------------------------



 





  12.   It is intended that the Owner shall retain the right to change the
beneficiary under the Policy at any time and from time to time and that the
Employer, as holder of the Policy as collateral assignee, will make the Policy
available to the Insurer in order to effectuate any change in the beneficiary
designation which the Owner may desire to make, subject to the rights of the
Employer as set forth in this Agreement. The Owner may assign the Policy
outright provided that the rights of any such assignee shall be subject to and
subordinate to the rights of the Employer as set forth in this Agreement and
that any such assignment shall so provide. The Employer may assign its interest
in the Policy only to the Owner.     13.   The benefits, if any, that may be
paid under the Policy by the Insurer, including, without limitation, any
borrowing by the Owner pursuant to Section 8 hereof and any death proceeds,
shall be paid by separate checks to the parties entitled thereto, the check
payable to the Employer to be in the amount of the Policy Interest.     14.  
This Agreement shall be binding upon the parties hereto, their heirs, legal
representatives, successors, and permitted assigns.     15.   This Agreement
shall not be modified or amended except by a written agreement signed by the
parties hereto. Any such action by the Employer shall be adopted by formal
action of the Employer’s Board of Directors and executed by an officer, director
or other person authorized to act on behalf of the Employer.     16.   This
Agreement shall be subject to and governed by the laws of the State of North
Carolina, without giving effect to conflict of law principles.     17.   For
purposes of meeting the requirements of the Employee Retirement Income Security
Act of 1974, the parties agree that the funding policy under the Agreement is
that all premiums on the Policy be remitted to the Insurer when due, and direct
payment by the Insurer is the basis of payment of benefits under this Agreement,
with those benefits in full, if any, based on the payment of premiums as
provided in this Agreement.     18.   The Employer is hereby designated the
“named fiduciary” of this Agreement. The named fiduciary shall be responsible
for the management, control and administration of this Agreement. The named
fiduciary may allocate to others certain aspects of the management and
operational responsibilities of this Agreement, including the employment of
advisors and the delegation of any ministerial duties to qualified individuals.
The claims procedures under this Agreement are set forth in Schedule D to this
Agreement.     19.   For purposes of this Agreement, the following defined terms
shall have the meanings set forth below:



      (a)   “Subsidiaries” means any corporation (other than the Employer) in an
unbroken chain of corporations beginning with the Employer if each of the
corporations other than the last corporation in the unbroken chain owns

- 5 -



--------------------------------------------------------------------------------



 





          stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.         (b)   “Disability” means “totally disabled” as such term is
defined in the “First Union Corporation Long-Term Disability Plan and Trust” at
the time of such Disability.         (c)   “Retirement” means “Early
Retirement”, “Normal Retirement”, “Deferred Retirement”, or “Disability
Retirement”, as such terms are defined in the “First Union Corporation Pension
Plan and Trust” at the time of such Retirement.         (d)   “Change of
Control” means a change in control of the Employer of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended; provided that, without limitation, such a Change in Control shall be
deemed to have occurred if (i) any one person, or more than one person acting as
a group, acquires ownership of stock of a corporation that, together with stock
held by such person or group, possesses more than fifty percent (50%) of the
total fair market value or total voting power of the stock of such corporation,
(ii) any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of a
corporation possessing twenty percent (20%) or more of the total voting power of
the stock of such corporation, or (iii) a majority of members of the
corporation’s board of directors is replaced during any twelve (12) month period
by directors whose appointment or election is not endorsed by a majority of the
members of a corporation’s board of directors prior to the date of the
appointment or election.



  20.   It is understood and agreed that the Employer makes no representations
and shall have no responsibility or liability for any tax or estate planning
matters with respect to the foregoing split-dollar insurance plan or for the
payment of any dividends or death benefits under the Policy, and that the Owner
has relied on the Owner’s tax and legal advisors with respect to the foregoing
split-dollar insurance plan.     21.   Any dispute, claim or controversy arising
out of or connected with this Agreement shall be resolved by binding arbitration
administered and conducted under the Commercial Rules of the American
Arbitration Association and the General Statutes of North Carolina Article 45A,
Arbitration and Award. A judgment upon the award may be entered in any court
having jurisdiction. Any arbitration hearing shall take place in Charlotte,
North Carolina.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

- 6 -



--------------------------------------------------------------------------------



 



        Attest: FIRST UNION CORPORATION     By:

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

                                                Secretary                    
                                President   (CORPORATE SEAL)         OWNER    

--------------------------------------------------------------------------------

I consent to this Agreement and the insurance covering my life and the life of
my spouse.

                                                                         
                               . (SEAL)
Employee                                                                    
                                (SEAL)
Employee’s Spouse

- 7 -



--------------------------------------------------------------------------------



 



SCHEDULE A

     It is agreed, pursuant to the foregoing Split-Dollar Life Insurance
Agreement dated the       day of      ,      , that the following described
policy of life insurance shall be subject to the provisions of said Agreement:



       Policy No.                       issued by John Hancock Mutual Life
Insurance Company on                               ,         , insuring the
lives of [Employee] and Employee’s Spouse] for          $                     .

 



--------------------------------------------------------------------------------



 



SCHEDULE B

COLLATERAL ASSIGNMENT

      Insurer:   John Hancock Mutual Life Insurance Company   Insureds:   the
Insureds   Policy No.                                  

     THIS ASSIGNMENT is made by the undersigned Owner effective this
              day of                     ,      .

DEFINITIONS:



  A.   “Assignee”: First Union Corporation, a North Carolina corporation with
its principal offices in Charlotte, North Carolina.     B.   “Owner”:           
               .     C.   “Policy”: The following policy of insurance issued by
the Insurer on the life of the Insureds, together with any supplementary
contracts issued in conjunction therewith:

                    Policy Number   Face Amount    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

            $        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   



  D.   “Policy Interest”: That amount as defined in Section 7 of the Split
Dollar Plan. The Insurer shall be entitled to rely on the Assignee’s
certification of the amount of the Policy Interest.     E.   “Split Dollar
Plan”: That certain Split-Dollar Life Insurance Agreement of even date herewith
between the Owner and the Assignee.

RECITALS:



  A.   Under the Split Dollar Plan, the Assignee has agreed to assist the Owner
in payment of premiums on the Policy.     B.   In consideration of such premium
payments by the Assignee, the Owner here intends to grant the Assignee certain
limited interests in the Policy.

 



--------------------------------------------------------------------------------



 



THEREFORE, in consideration of the premises and of the mutual promises contained
therein, the parties hereto agree as follows:



1.   Assignment — The Owner hereby assigns, transfers and sets over to the
Assignee, its successors and assigns, the following specific rights in the
Policy subject to the terms and conditions of the Split Dollar Plan:



  (a)   The right to realize against the cash value of the Policy, to the extent
of the Policy Interest, in the event the Owner fails for any reason to pay to
the Assignee the Policy Interest when required pursuant to the provisions of the
Split Dollar Plan.     (b)   The right to realize against proceeds of the Policy
as set forth in Section 11 of the Split Dollar Plan, to the extent of the Policy
Interest, in the event of the death of the last Insured to die.



2.   Retained Rights — Except as expressly provided in Section 1 hereof and the
Split Dollar Plan, the Owner retains all rights under the Policy including, but
not limited to, the exclusive right to surrender and to borrow against the
Policy with the consent of the Assignee.   3.   Insurer — The Insurer is hereby
authorized to recognize, and is fully protected in recognizing:



  (a)   The claims of the Assignee to rights hereunder, without investigating
the reasons for such action by the Assignee, or the validity or the amount of
such claims.     (b)   The Owner’s request for surrender of the Policy without
the consent of the Assignee. Upon the surrender of the Policy and the payment to
the Employer of the Policy Interest, the Policy shall be terminated and of no
further force or effect.



4.   Release of Assignment — Upon payment by the Owner to the Assignee of the
Policy Interest pursuant to the terms of the Split Dollar Plan, the Assignee
shall execute a written release of this Assignment and deliver the Policy to the
Owner.

     IN WITNESS WHEREOF, the Owner has executed this Assignment on the date
first above written.

      In the presence of   Owner  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



SCHEDULE C

PROJECTIONS FOR INSURANCE POLICY

 



--------------------------------------------------------------------------------



 



SCHEDULE D

CLAIMS PROCEDURE



A.   FILING OF BENEFIT CLAIMS



  1.   When a participant, the Employer, the Owner, an Insured, a beneficiary,
or his, her or its duly authorized representative has a claim which may be
covered under the provisions of the Policy (the “claimant”), the claimant should
contact the named fiduciary.     2.   Claim forms and claim information can be
obtained from the named fiduciary.     3.   The claim must be in writing on a
Benefit Claim Form and delivered to the named fiduciary either in person or by
mail, postage prepaid. The named fiduciary will forward the claim form to the
authorized representative of the Insurer.



B.   INITIAL DISPOSITION OF BENEFIT CLAIMS



  1.   Within ninety (90) days after receipt of a claim, the Insurer shall send
to the claimant, by mail, postage prepaid, a notice granting or denying, in
whole or in part, a claim for benefits.     2.   If a claim for benefits is
denied, the Insurer shall provide to the claimant written notice setting forth
in a manner calculated to be understood by the claimant:



      (a)   The specific reason or reasons for the denial;         (b)  
Specific reference to pertinent provisions on which the denial is based;        
(c)   A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and         (d)   Appropriate information as to the
steps to be taken if the claimant wishes to submit his or her claim for review.



  3.   If the claim is payable, a benefit check will be issued to the named
fiduciary and forwarded to the claimant.

 



--------------------------------------------------------------------------------



 





  4.   The ninety-day period may be extended if special circumstances require an
extension of time to process the claim for benefits.     5.   Written notice of
the extension shall be furnished to the claimant prior to the termination of the
initial ninety-day period.     6.   The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Insurer expects to render the final decision.     7.   In no event shall such
extension exceed a period of ninety (90) days from the end of the initial
ninety-day period.     8.   If a notice of denial is not received within ninety
(90) days of the claim being filed, the claim shall be deemed denied and the
claimant shall be permitted to proceed to the review stage.



C.   REVIEW PROCEDURE



  1.   Within sixty (60) days of:



      (a)   the receipt by the claimant of written notification denying, in
whole or in part, his or her claim, or         (b)   a deemed denial resulting
from the Insurer’s failure to provide the claimant with written notice of denial
within ninety (90) days of the claim being filed, the claimant upon written
application to the Insurer, delivered in person or by certified mail, postage
prepaid, may request an opportunity to appeal a denied claim to the Insurer or a
person designated by the Insurer.



  2.   The claimant may:



      (a)   Request a review upon written application;         (b)   Review
pertinent documents; and         (c)   Submit issues and comments in writing.



  3.   The decision on review shall be made within sixty (60) days of the
Insurer’s receipt of a request for review.

 



--------------------------------------------------------------------------------



 





  4.   The sixty-day period may be extended if special circumstances require an
extension of time to process the review.     5.   If an extension is required:



      (a)   written notice of the extension shall be furnished to the claimant
prior to the commencement of the extension, and         (b)   a decision shall
be rendered as soon as possible but no later than one hundred twenty (120) days
after the Insurer received the request for review.



  6.   The decision on review shall be in writing and shall include specific
reasons for the decision, written in a manner calculated to be understood by the
claimant, as well as specific references to the pertinent provisions on which
the decision is based.     7.   If the decision on review is not rendered within
sixty (60) days of the Insurer’s receipt of a request for review or within one
hundred twenty (120) days after the Insurer received the request for review if
an extension is granted, then the claim shall be deemed denied on review.



D.   OTHER REMEDIES



  1.   After exhaustion of the claims procedure, nothing shall prevent any
person from pursuing any other legal or equitable remedy otherwise available.

 



--------------------------------------------------------------------------------



 



SCHEDULE E

DEFINED TERMS

 



--------------------------------------------------------------------------------



 



EXHIBIT 1

This form of Split-Dollar Life Insurance Agreement has been used for, among
others, the following agreements:



  •   Amended and Restated Split-Dollar Life Insurance Agreement, dated
December 19, 1996, between G. Kennedy Thompson (the Employee), the Employer, and
Laura J. Starnes, as Trustee of the Thompson Family Irrevocable Trust dated
December 31, 1996 (the Owner) (such Agreement, “Thompson  #1 Agreement”)     •  
Split-Dollar Life Insurance Agreement, dated January 25, 2002, between G.
Kennedy Thompson (the Employee), the Employer, and Laura J. Starnes, as Trustee
of the G. Kennedy Thompson 2002 Irrevocable Life Insurance Trust (the Owner)
(such Agreement, “Thompson #2 Agreement”)     •   Split-Dollar Life Insurance
Agreement, dated February 1995, between Benjamin P. Jenkins, III (the Employee),
the Employer, and Wachovia Bank, National Association, as Trustee of the
Benjamin P. Jenkins, III Irrevocable Trust (the Owner) (such Agreement, “Jenkins
Agreement”)     •   Split-Dollar Life Insurance Agreement, dated July 27, 1999,
between Donald A. McMullen, Jr. (the Employee), the Employer, and Donald A.
McMullen, Jr. (the Owner) (such Agreement, “McMullen Agreement”)

Such agreements contain terms substantially identical to this form of agreement,
except for such changes that do not materially deviate from this form of
agreement.

The Thompson #1 Agreement provides for an insurance policy of $3,000,000, having
an Owner’s Payment of $8,121 per year. In Section 10(f), the blank in the first
sentence is “twenty-first” and the blank in the second sentence is
“twenty-second”.

The Thompson #2 Agreement provides for an insurance policy of $7,119,562, having
an Owner’s Payment of $26,744 per year. In Section 10(f), the blank in the first
sentence is “fifteenth” and the blank in the second sentence is “sixteenth”.

The Jenkins Agreement provides for an insurance policy of $3,000,000, having an
Owner’s Payment of $13,922 per year. In Section 10(f), the blank in the first
sentence is “fifteenth” and the blank in the second sentence is “sixteenth”.

The McMullen Agreement provides for an insurance policy of $3,059,875, having an
Owner’s Payment of $18,461 per year. In Section 10(f), the blank in the first
sentence is “seventeenth” and the blank in the second sentence is “eighteenth”.
In addition, the McMullen Agreement does not provide for an Employee’s Spouse
benefit.

 